Exhibit 10.2

CONSULTING AGREEMENT

This Consulting Agreement (“Agreement”) is made and entered into as of March 27,
2015 (“Effective Date”) by and between NuVasive, Inc. (“Company”), 7475 Lusk
Blvd., San Diego, CA 92121, and Alexis V. Lukianov (“Consultant”) at 6546 La
Valle Plateada, Rancho Santa Fe, CA 92067-1145.

1 Engagement of Services. Company hereby engages Consultant to provide the
Services described in the Assignment, which is attached to this Agreement as
“Exhibit A” and incorporated herein (“Assignment”). In the event of a conflict
between the terms of this Agreement and the Assignment, the terms of the
Assignment will control. Consultant will be obligated to provide the Services
and to deliver the materials and deliverables as specified in the Assignment.
Consultant represents, warrants and covenants that Consultant will perform the
Services under this Agreement in a timely, professional and workmanlike manner
and that all materials, information and deliverables provided to Company will
comply with (i) the requirements set forth in the Assignment, (ii) the Company’s
policies and procedures; (iii) Consultant’s obligations to the Company as a
shareholder; and (iv) any agreements into which the Parties have entered,
including any severance, confidentiality or proprietary agreements.

2 Compensation; Timing. Company will pay Consultant the Fee set forth in the
Assignment for the Services provided as specified in that Assignment. Consultant
is not expected nor required to generate any business related expenses; however,
should he do so without advance notice to Company and the Company’s approval of
such expenses, he is responsible for all such expenses. Upon the end of the Term
(as defined herein), Consultant will be paid any remaining Fee owed to him as
stated in the Assignment. If, however, this Agreement is terminated prior to the
end of the Term for any reason by Company, Employee shall not be paid any of the
end of Term fees, unless otherwise provided in writing. If Employee terminates
this Agreement prior to the end of the Term, due to no fault of Consultant,
Company shall pay Consultant a pro-rata portion of the Fee.

3 Independent Contractor Relationship. Consultant’s relationship with Company is
that of an independent contractor, and nothing in this Agreement is intended to,
or shall be construed to, create a partnership, agency, joint venture,
employment, or similar relationship. Consultant will not be entitled to any of
the benefits that Company may make available to its employees, including, but
not limited to, group health or life insurance, profit-sharing benefits, or
retirement benefits, unless expressly provided in writing otherwise with respect
to any equity in the Company Consultant may have. Consultant is not authorized
to make any representation, contract, or commitment on behalf of Company unless
specifically requested or authorized in writing to do so by a Company
officer. Consultant is solely responsible for, and will file, on a timely basis,
all tax returns and payments required to be filed with, or made to, any federal,
state, or local tax authority with respect to the performance of Services and
receipt of fees under this Agreement. Consultant is solely responsible for, and
must maintain adequate records of, expenses incurred in the course of performing
Services under this Agreement. No part of Consultant’s fee will be subject to
withholding by Company for the payment of any social security, federal, state,
or any other employee payroll taxes. Company will regularly report amounts paid
to Consultant by filing Form 1099-MISC with the Internal Revenue Service as
required by law. Consultant will indemnify and hold harmless Company from and
against any and all tax liability related to this Agreement as well as any
claims, actions, or charges arising out of or caused by Consultant’s
classification as an independent contractor.

4 Disclosure and Assignment of Work Resulting from Project Assignments.

4.1 “Innovations” and “Company Innovations” Definitions. In this Agreement,
“Innovations” means all discoveries, designs, developments, improvements,
inventions (whether or not protectable under patent laws), works of authorship,
information fixed in any tangible medium of expression (whether or not
protectable under copyright laws), trade secrets, know-how, ideas (whether or
not protectable under trade secret laws), mask works, trademarks, service marks,
trade names and trade dress. “Company Innovations” means Innovations that
Consultant, solely or jointly with others, creates, derives, conceives,
develops, makes or reduces to practice under a Project Assignment.

4.2 Disclosure and Assignment of Company Innovations. Consultant agrees to
maintain adequate and current records of all Company Innovations, which records
shall be and remain the property of Company. Consultant agrees to promptly
disclose and describe to Company all Company Innovations. Consultant represents,
warrants and covenants that all Company Innovations shall be free and clear of
any liens and encumbrances. Consultant hereby does and will irrevocably assign
to Company or Company’s designee all of Consultant’s right, title and interest
in and to any and all Company Innovations and all associated records, such
assignment to occur with respect to each Company Innovation at the time the
Company Innovation is first conceived, made, derived, developed, written or
created, and regardless of when the Company Innovation is first conceived, made,
derived, developed, written or created. To the extent any of the rights, title
and interest in and to Company Innovations cannot be assigned by Consultant to
Company, Consultant hereby grants to Company an exclusive, royalty-free,
transferable, irrevocable, worldwide, fully paid-up license (with rights to
sublicense through multiple tiers of sublicensees) to fully use, practice and
exploit those non-assignable rights, title and interest, including, but not
limited to, the right to make, use, sell, offer for sale, import, have made, and
have sold, the Company Innovations. To the extent any of the rights, title and
interest in and to the Company Innovations can neither be assigned nor licensed
by Consultant to Company, Consultant hereby irrevocably waives and agrees never
to assert the non-assignable and non-licensable rights, title and interest
against Company, any of Company’s successors in interest, or any of Company’s
customers. If any Company Innovations include any work of authorship that
qualifies as a “work made for hire” as defined in subclause (2) under
Section 101 of the Copyright Law of the United States (Title 17 of the United
States Code, as may be amended from time to time), Company and Consultant agree
that Company owns such work of authorship as a work made for hire under such
section.



--------------------------------------------------------------------------------

4.3 Assistance. Consultant agrees to perform, during and after the term of this
Agreement, all acts that Company deems necessary or desirable to permit and
assist Company, at its expense, in obtaining, perfecting and enforcing the full
benefits, enjoyment, rights and title throughout the world in the Company
Innovations as provided to Company under this Agreement. If Company is unable
for any reason to secure Consultant’s signature to any document required to
file, prosecute, register or memorialize the assignment of any rights under any
Company Innovations as provided under this Agreement, Consultant hereby
irrevocably designates and appoints Company and Company’s duly authorized
officers and agents as Consultant’s agents and attorneys-in-fact to act for and
on Consultant’s behalf and instead of Consultant to take all lawfully permitted
acts to further the filing, prosecution, registration, memorialization of
assignment, issuance and enforcement of rights in, to and under the Company
Innovations, all with the same legal force and effect as if executed by
Consultant. The foregoing is deemed a power coupled with an interest and is
irrevocable.

4.4 Assignment by Employees of Consultant. Consultant covenants, represents and
warrants that each of Consultant’s employees, to the extent Consultant has
employees, who perform any Services for Consultant on behalf of Company has or
will have a written agreement with Consultant that provides Consultant with all
necessary rights to fulfill its obligations under this Agreement, including but
not limited to the obligations of this Section 4.

5 Confidentiality.

5.1 Definition of Confidential Information. “Confidential Information” means
(a) any technical and non-technical information related to the Company’s
business and current, future, and proposed products and services of Company,
including for example and without limitation, Company Innovations, Company
Property (as defined in Section 6 (Ownership and Return of Confidential
Information and Company Property)), and Company’s information concerning
research, development, design details and specifications, financial information,
procurement requirements, business forecasts, sales information, marketing
plans, engineering and manufacturing information, customer lists and business
plans, in each case whether or not marked as “confidential” or “proprietary” and
(b) any information that Company has received from others that Company makes
known to Consultant and that Company is obligated to treat as confidential or
proprietary, whether or not marked as “confidential” or “proprietary.”

5.2 Nondisclosure and Nonuse Obligations. Except as permitted in this Section,
Consultant will not (i) use any Confidential Information or (ii) disseminate or
in any way disclose the Confidential Information to any person, firm, business
or governmental agency or department. Consultant may use the Confidential
Information solely to perform Project Assignment(s) for the benefit of
Company. Consultant shall treat all Confidential Information with the same
degree of care as Consultant accords to Consultant’s own confidential
information, but in no case shall Consultant use less than reasonable care. If
Consultant is not an individual, Consultant shall disclose Confidential
Information only to those of Consultant’s employees who have a need to know the
information as necessary for Consultant to perform this Agreement. Consultant
certifies that each of its employees will have agreed, either as a condition of
employment or in order to obtain the Confidential Information, to be bound by
terms and conditions at least as protective as those terms and conditions
applicable to Consultant under this Agreement. Consultant shall immediately give
notice to Company of any unauthorized use or disclosure of the Confidential
Information. Consultant shall assist Company in remedying any the unauthorized
use or disclosure of the Confidential Information. Consultant agrees not to
communicate any information to Company in violation of the proprietary rights of
any third party.

5.3 Exclusions from Nondisclosure and Nonuse Obligations. Consultant’s
obligations under Section 5.2 do not apply to any Confidential Information that
Consultant can demonstrate (a) was in the public domain at or subsequent to the
time the Confidential Information was communicated to Consultant by Company
through no fault of Consultant; (b) was rightfully in Consultant’s possession
free of any obligation of confidence at or subsequent to the time the
Confidential Information was communicated to Consultant by Company; or (c) was
independently developed by employees of Consultant without use of, or reference
to, any Confidential Information communicated to Consultant by Company. A
disclosure of any Confidential Information by Consultant (a) in response to a
valid order by a court or other governmental body or (b) as otherwise required
by law will not be considered to be a breach of this Agreement or a waiver of
confidentiality for other purposes; provided, however, that Consultant provides
prompt prior written notice thereof to Company to enable Company to seek a
protective order or otherwise prevent the disclosure.



--------------------------------------------------------------------------------

6 Ownership and Return of Confidential Information and Company Property. All
Confidential Information and any materials and items (including, without
limitation, software, equipment, tools, artwork, documents, drawings, papers,
diskettes, tapes, models, apparatus, sketches, designs and lists) that Company
furnishes to Consultant by Company, whether delivered to Consultant by Company
or made by Consultant in the performance of Services under this Agreement and
whether or not they contain or disclose Confidential Information (collectively,
the “Company Property”), are the sole and exclusive property of Company or
Company’s suppliers or customers. Consultant agrees to keep all Company Property
at Consultant’s premises unless otherwise permitted in writing by
Company. Within five (5) days after any request by Company, Consultant shall
destroy or deliver to Company, at Company’s option, (a) all Company Property and
(b) all materials and items in Consultant’s possession or control that contain
or disclose any Confidential Information. Consultant will provide Company a
written certification of Consultant’s compliance with Consultant’s obligations
under this Section.

7 Indemnification.

7.1 Consultant will indemnify and hold harmless Company from and against any and
all claims, suits, actions, demands, and proceedings against Company and all
losses, costs, and liabilities directly related thereto, arising out of or
related to (i) a claim that any item, material, and other deliverable delivered
by Consultant under this Agreement that infringes any intellectual property
rights of a third party; (ii) any violation of Consultant’s obligations with
respect to disclosure of any confidential information, misrepresentations of
Consultant on behalf of Company, improper or negligent communications with
Company’s employees, directors, officers, or agents, and any violation of the
conflict of interest provision that causes any harm, in reputation or
financially, to Company; (iii) any negligence or violation of Company rules or
policies by Consultant; or (iv) any breach of this Agreement by Consultant.

7.2 Company will indemnify and hold harmless Consultant from and against any and
all claims, suits, actions, demands, and proceedings against Company and all
losses, costs, and liabilities directly related thereto or: (i) arising out of
Consultant’s conduct on behalf of the Company, so long as it is within the scope
and course of Consultant’s prior employment, and that falls within any liability
coverage; and/or (ii) as required by law.

8 Observance of Company Rules. At all times, Consultant will observe Company’s
rules and regulations with respect to conduct, health, safety,
anti-harassment/discrimination/retaliation and protection of persons and
property, provided that Company provides Consultant with a copy of such Company
rules and regulations.

9 No Conflict of Interest. During the term of this Agreement, Consultant will
not accept work, enter into a contract or accept an obligation inconsistent or
incompatible with Consultant’s obligations, or the scope of Services to be
rendered for Company, under this Agreement, or that compromises the interests of
the Company. This includes engaging in providing services, in any capacity,
including as an agent, advisor, director, employee or consultant, to or for any
competitor business of the Company, and soliciting, directly or indirectly,
former or current employees of Company, or Company customers or clients, away
from doing business with Company. During the term of this Agreement, Consultant
covenants and agrees that Consultant will not, directly or indirectly, either
for himself or for any other person or company: (i) solicit or induce any
employee of Company to terminate his or her employment with the Company; or
(ii) employ any such individual during his or her employment with the Company
and for a period of three months after such individual terminates employment
with the Company. Consultant shall act in the best interest of Company while
providing Services to Company. Consultant warrants that, to the best of
Consultant’s knowledge, there is no other existing contract or duty on
Consultant’s part that conflicts with or is inconsistent with this
Agreement. Consultant agrees to indemnify and hold harmless Company from any and
all losses and liabilities incurred or suffered by Company by reason of the
alleged breach by Consultant of any services agreement between Consultant and
any third party.



--------------------------------------------------------------------------------

10 Term and Termination.

10.1 Term. This Agreement is effective as of the Effective Date set forth above
and will terminate on the eighteenth (18th) month anniversary thereof unless
terminated earlier as set forth below (“Term”).

10.2 Termination by Company. Company may terminate this Agreement (a) upon
Consultant’s material, uncured breach of Section 4 (Disclosure and Assignment of
Work Resulting from Assignments), 5 (Confidentiality), 9 (No Conflict of
Interest) or 11 (Noninterference with Business), or (b) for any material breach
of this Agreement or his obligations by Consultant.

10.3 Termination by Consultant. Consultant may not terminate this Agreement
during the Term except or unless Company breaches this Agreement. Should
Consultant believe that Company breached this Agreement, Consultant will notify
the Company in writing and allow Company to cure any breach, so long as it is
not material, within ten (10) days after the date of Consultant’s written notice
of breach.

10.4 Survival of Terms After Expiration or Termination. The definitions
contained in this Agreement and the rights and obligations contained in this
Section and Sections 4 (Disclosure and Assignment of Work Resulting from
Assignments), 5 (Confidentiality), 6 (Ownership and Return of Confidential
Information and Company Property), 7 (Indemnification), 11 (Noninterference with
Business) and 13 (General Provisions) will survive any termination or expiration
of this Agreement.

11 Noninterference with Business. During this Agreement, and for a period of six
(6) months immediately following the termination or expiration of this
Agreement, Consultant agrees not to solicit or induce any employee or
independent contractor of Company with whom Consultant has contact in the
performance of this Agreement to terminate or breach an employment, contractual,
or other relationship with Company.

12 General Provisions.

12.1 Successors and Assigns. Consultant shall not assign Consultant’s rights or
delegate any performance under this Agreement without the prior written consent
of Company. For the avoidance of doubt, Consultant may not subcontract
performance of any Services under this Agreement to any other contractor or
consultant without Company’s prior written consent. All assignments of rights by
Consultant are prohibited under this paragraph, whether they are voluntary or
involuntary, by merger, consolidation, dissolution, operation of law, or any
other manner. For purposes of this paragraph, (i) a “change of control” is
deemed an assignment of rights; and (ii) “merger” refers to any merger in which
Consultant participates, regardless of whether it is the surviving or
disappearing entity. Any purported assignment of rights or delegation of
performance in violation of this paragraph is void. This Agreement will be for
the benefit of Company’s successors and assigns, and will be binding on
Consultant’s permitted assignees.

12.2 Injunctive Relief. Consultant’s obligations under this Agreement are of a
unique character that gives them particular value; Consultant’s material,
uncured breach of any of these obligations will cause irreparable and continuing
damage to Company for which money damages are insufficient, and Company is
entitled to injunctive relief, a decree for specific performance, and all other
relief as may be proper (including money damages if appropriate), without the
need to post a bond.

12.3 Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be delivered as follows, with notice deemed given as
indicated: (a) by personal delivery, when actually delivered; (b) by overnight
courier, upon written verification of receipt; (c) by facsimile transmission,
upon acknowledgment of receipt of electronic transmission; or (d) by certified
or registered mail, return receipt requested, upon verification of
receipt. Notice shall be sent to the addresses set forth above or to such other
address as either party may provide in writing.

12.4 Governing Law; Forum. The laws of the United States of America and the
State of California govern all matters arising out of or relating to this
Agreement without giving effect to any conflict of law principles. Each of the
parties irrevocably consents to the exclusive personal jurisdiction of the
federal and state courts located in San Diego, California, as applicable, for
any matter arising out of or relating to this Agreement, except that in actions
seeking to enforce any order or any judgment of the federal or state courts
located in San Diego, California, personal jurisdiction will be non-exclusive.
Additionally, notwithstanding anything in the foregoing to the contrary, a claim
for equitable relief arising out of or related to this Agreement may be brought
in any court of competent jurisdiction. If a proceeding is commenced to resolve
any dispute that arises between the parties with respect to the matters covered
by this Agreement, the prevailing party in that proceeding is entitled to
receive its reasonable attorneys’ fees, expert witness fees and out-of-pocket
costs, in addition to any other relief to which that prevailing party may be
entitled.



--------------------------------------------------------------------------------

12.5 Severability. If a court of law holds any provision of this Agreement to be
illegal, invalid, or unenforceable, (a) that provision shall be deemed amended
to achieve an economic effect that is as near as possible to that provided by
the original provision and (b) if a deemed modification is not satisfactory in
the judgment of such court, the unenforceable provision shall be deemed deleted,
and the validity and enforceability of the remaining provisions shall not be
affected thereby.

12.6 Waiver; Modification. If Company waives any term, provision, or
Consultant’s breach of this Agreement, such waiver shall not be effective unless
it is in writing and signed by Company. No waiver by a party of a breach of this
Agreement shall constitute a waiver of any other or subsequent breach by
Consultant. This Agreement may be modified only by mutual written agreement of
authorized representatives of the parties.

12.7 Signatures in Counterparts. This Agreement may be executed in one or more
identical counterparts, each of which shall be deemed an original, but all of
which shall together constitute one and the same Agreement.

12.8 Entire Agreement. This Agreement, and the attached Assignment, which is
Exhibit “A,” constitute the final and exclusive agreement between the parties
relating to this subject matter and supersedes all agreements, whether prior or
contemporaneous, written or oral, concerning such subject matter.

IN WITNESS WHEREOF, the parties are signing this Assignment as of the later date
below.

 

NUVASIVE, INC.

CONSULTANT

By:

/s/ Jason M. Hannon

/s/ Alexis V. Lukianov

Name: Jason M. Hannon

Alexis V. Lukianov

Title:  Executive Vice President, Corporate Development & General Counsel

 

Date: March 29, 2015

Date: March 28, 2015



--------------------------------------------------------------------------------

Exhibit A

ASSIGNMENT

 

1.

Consultant Services: Consultant will provide solely at the request of the Chief
Executive Officer or his or her designee the following Services (collectively,
the “Services”):

 

  •  

Transition assistance and such services in connection therewith as shall be
requested by the Company.

 

  •  

Guidance and expertise based on prior experience as CEO.

 

  •  

Communication of any institutional knowledge, client or business information.

 

  •  

General support of Company interests and goals.

Consultant is not required, nor expected, to report to work or represent the
Company or its parent, subsidiary, affiliate, divisions and related entities
(“Related Entities”), in any capacity. Consultant shall not represent himself as
an agency of Company or its Related Entities.

The Services shall be performed by Consultant in his discretion, and Company
shall not control Consultant as to the work done or manner and means in which it
is performed, nor shall Company supervise Consultant’s work on a day-to-day
basis.

 

2.

Tools and Materials: Consultant will use his own equipment and materials to
perform the Services, and shall only utilize Company’s equipment and materials
to the extent Consultant deems necessary within his discretion. Consultant shall
not have access to any Company property, including its computers, laptops,
software or network.

 

3.

Non-Exclusivity: Company acknowledges and agrees that during the “Term” (as
defined below), Consultant may render services for other companies or
individuals subject to the Agreement including Paragraph 9 (No Conflict of
Interest) and Paragraph 11 (Noninterference with Business). For the sake of
clarity, Consultant agrees he will not accept work, enter into a contract, or
accept an obligation inconsistent or incompatible with Consultant’s Services to
be rendered for Company, as set forth herein.

 

4.

Fees: Subject to Consultant’s satisfactory completion of the Services, and
Consultant’s compliance with the obligations and promises herein, Company will
pay Consultant a monthly fee of $27,777 commencing on April 1, 2015 through
September 30, 2016 (i.e. 18 months of service for a total cash compensation of
$500,000). Compliance with this Agreement includes Consultant’s promise to not
breach any provision in the Agreement including but not limited to Paragraph 5
(Confidentiality), Paragraph 9 (No Conflict of Interest), or Paragraph 11
(Noninterference with Business). If Consultant breaches Paragraph 11 after the
Term, Consultant is obligated to repay Company all of the Fee within 30 days of
the breach. For the sake of clarity, if Consultant violates this Agreement, his
Services shall be terminated and he will not be entitled to any portion of the
Fee, prorated or otherwise.

Equity: Subject to Consultant’s compliance with this Agreement, including, but
not limited to, Consultant’s uninterrupted service to the Company and
Consultant’s promise to not breach any provision in the Agreement, including,
but not limited to, Paragraph 5 (Confidentiality), Paragraph 9 (No Conflict of
Interest), or Paragraph 11 (Noninterference with Business), Consultant’s rights
under equity awards set forth on Schedule A will continue to be determined
pursuant to the terms of the relevant award agreements based Consultant’s
continued service to the Company. Executive also holds certain options to
purchase equity of the Company which shall remain exercisable pursuant to the
terms of such equity awards for so long as Executive continues to provide
services to the Company pursuant to the terms of this Consulting Agreement.



--------------------------------------------------------------------------------

Schedule A

 

Grant Date

  

Grant

Type

  

Grant

Number

  

Unvested

Shares*

  

Vesting Schedule

2/26/2013

   RSU    6516    35,347   

last 1/3 of 3-year award; vests 2/1/2016, subject to continued service

2/19/2014

   RSU    7273    37,378   

last 2/3 of 3-year award; 3-year vest schedule (annual); 2 vesting tranches
remain, subject to continued service

2/19/2014

   PRSU    P7273    56,066   

TSR measured at 12/31/15; vests in 2 installments - 2/1/2016 & 2/1/2017, subject
to company performance and continued service

2/17/2015

   Exec PRSU    7887    42,563   

4-year vest schedule (annual), subject to company performance and continued
service

2/17/2015

   PRSU    7893    21,282   

TSR measured at 12/31/17; cliff vests at 2/1/2018, subject to company
performance and continued service

         192,636   

*** If a “Change in Control,” as defined in Executive’s May 14, 2014 Change in
Control Agreement, occurs during the period in which the Consulting Agreement
continues to be valid and in effect and prior to the expiration of the term of
such Consulting Agreement, any of Executive’s unvested RSUs or PRSUs provided
for in the table above and outstanding at the time of such Change of Control
shall be treated in conformity with the operative Change in Control agreements
for other Company senior executive officers.